 

Exhibit 10.11

 

Execution Version

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED

COLLATERAL AGENCY AGREEMENT

 

THIS SECOND AMENDMENT to FOURTH AMENDED AND RESTATED COLLATERAL AGENCY
AGREEMENT, dated as of October 27, 2017 (this “Amendment”), is among WORLD OMNI
LT, a Delaware statutory trust (the “Borrower”), WORLD OMNI LEASE FINANCE LLC,
a Delaware limited liability company (“WOLF LLC”), AUTO LEASE FINANCE LLC,
a Delaware limited liability company (the “Initial Beneficiary”), AL HOLDING
CORP., a Delaware corporation (“ALHC”), as Closed-End Collateral Agent, BANK OF
AMERICA, N.A. (the “Deal Agent”), U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”),
as Closed-End Administrative Agent and the lenders party hereto (the “Required
Warehouse Lenders”).

 

Background

 

1.          The Borrower, the Initial Beneficiary, ALHC, the Deal Agent, U.S.
Bank and certain secured parties from time to time have entered into that
certain Fourth Amended and Restated Collateral Agency Agreement, dated as of
December 15, 2009, as amended by the First Amendment to Fourth Amended and
Restated Collateral Agency Agreement, among the Borrower, WOLF LLC, the Initial
Beneficiary, ALHC, the Deal Agent, U.S. Bank and certain secured parties, dated
as of October 30, 2015 (as further amended, supplemented or otherwise modified
through the date hereof, the “Agreement”).

 

2.          The parties hereto desire to amend the Agreement in certain respects
as set forth herein.         

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows.

 

SECTION 1.          Definitions. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

SECTION 2.          Amendments to the Agreement. The Agreement is hereby amended
as follows:

 

2.1           The replacement of each reference to “The Bank of Tokyo-Mitsubishi
UFJ Ltd., New York Branch” with a reference to “The Bank of Tokyo-Mitsubishi UFJ
Ltd.”.

 

2.2           The Index of Defined Terms included at the beginning of the
Agreement is hereby amended by inserting the following terms in the appropriate
alphabetical order therein:

 

“Gross Total Lease Principal Balance……………………………………………….…Appendix A,
Weighted Average FICO Score………………………………………………..……....Appendix A”

 

2.3           Section 6.2(b)(D) of the Agreement is hereby amended by replacing
it in its entirety as follows:

 

 1

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement 

 

 

“(D)         the eligibility criteria used in selecting the Closed-End Assets
for such reallocation from the Warehouse Facility Pool would not cause, with
respect to the resulting Warehouse Facility Pool, (i) the Weighted Average FICO
Score of all Closed-End Assets to be less than 710 or (ii) the aggregate
Outstanding Principal Balance of all Closed-End Assets owned by Obligors which
have a FICO Score between 0 and 619 (including Obligors with no FICO Scores) to
exceed 10% of the Gross Total Lease Principal Balance. The prohibited
eligibility criteria described above shall not include (and this subclause (D)
shall not be applicable to) any eligibility criteria based on the delinquency
status of the related Closed-End Leases that are applicable to the
securitization or other financing to be backed by the related Closed-End
Exchange Note, notwithstanding that (x) such eligibility criteria or the
requirements are more stringent than those applicable to the Warehouse Facility
Pool or (y) selection in accordance with those criteria otherwise could be
viewed as having an adverse effect on the Warehouse Facility Lenders).”

 

2.4           Appendix A of the Agreement is hereby amended by adding the
following definitions in alphanumeric order as follows:

 

““Adverse Selection Criteria” means eligibility criteria that does not comply
with Section 6.2(b)(D).”

 

““Gross Total Lease Principal Balance” means the aggregate Outstanding Principal
Balance of all Closed-End Leases included in the Warehouse Facility Pool (other
than Closed-End Leases related to Defaulted Receivables).”

 

““Weighted Average FICO Score” means, as of any date of determination, the sum
of the weighted FICO Scores calculated for each FICO Score as follows: (i) the
sum of the aggregate Outstanding Principal Balance of all Closed-End Assets owed
by Obligors for such FICO Score, divided by the sum of the aggregate Outstanding
Principal Balance of all Closed-End Assets for all FICO Scores, excluding any
FICO Score of zero and any Obligors with no FICO Scores, multiplied by (ii) such
FICO Score.”

 

SECTION 3.          Miscellaneous. The Agreement, as amended hereby, remains in
full force and effect. Any reference to the Agreement from and after the date
hereof shall be deemed to refer to the Agreement as amended hereby, unless
otherwise expressly stated. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
otherwise applicable principles of conflicts of law (other than Section 5-1401
of the New York General Obligations Law). This Amendment may be executed in any
number of counterparts, and by the different parties hereto on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or the
Agreement or any provision hereof or thereof.

 

SECTION 4.          Effective Date of this Amendment. This Amendment shall
become effective on the date that the Deal Agent shall have received
counterparts of this Amendment (including facsimile copies) duly executed by all
of the parties hereto.

 

[SIGNATURE PAGES FOLLOW]

 

 2

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement 

 

   

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers as of the date first above written.

 

  WORLD OMNI LT.,   as Borrower         By: VT INC., as trustee         By:
/s/Christopher J. Nuxoll   Name: Christopher J. Nuxoll   Its: Vice President    
    AUTO LEASE FINANCE LLC,   as Initial Beneficiary         By: /s/Bryan Romano
  Name: Bryan Roman   Its: Assistant Treasurer

 

 S-1

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement



 

 

  AL HOLDING CORP.   as Closed-End Collateral Agent         By: /s/Denise Veidt
  Name:  Denise Veidt   Title:  Vice President

 

 S-2

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement



 

 

  BANK OF AMERICA, N.A.,   as Deal Agent and as an Alternate Lender         By:
/s/Bryan S. Kearns   Name:  Bryan S. Kearns   Title:  Director

 

 S-3

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement



 

 

  U.S. BANK NATIONAL ASSOCIATION,   as Closed-End Administrative Agent        
By: /s/Christopher J. Nuxoll   Name:  Christopher J. Nuxoll   Title:  Vice
President

 

 S-4

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement



 

 

  GOTHAM FUNDING CORPORATION, as a Conduit Lender       By: /s/David V.
DeAngelis   Name:  David V. DeAngelis   Title:  Vice President       THE BANK OF
TOKYO-MITSUBISHI UFJ LTD., as a Group Agent       By: /s/Christopher Pohl  
Name:  Christopher Pohl   Title:  Managing Director       THE BANK OF
TOKYO-MITSUBISHI UFJ LTD., as an Alternate Lender       By: /s/Christopher Pohl
  Name:  Christopher Pohl   Title:  Managing Director

 

 S-5

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement



 

 

 

  WELLS FARGO BANK, N.A., as a Group Agent and as an Alternate Lender       By:
/s/Austin Vanassa   Name:  Austin Vanassa   Title:  Director       By: /s/Austin
Vanassa   Name:  Austin Vanassa   Title: Director

 



 S-6

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement



 



 

  ACKNOWLEDGED AND AGREED:   WORLD OMNI LEASE FINANCE LLC       By: /s/Bryan
Romano   Name:  Bryan Romano   Title:  Assistant Treasurer

 

 S-7

2nd Amendment to Fourth Amended and Restated Collateral Agency Agreement



 